DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below to correct claim dependency issues that arise from cancelling claim 2. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

In the claims:
(Currently Amended) The portable in-situ gas pressure measuring probe for a shallow gas-bearing stratum according to claim 1, wherein the gas collection part comprises a first thread arranged at a top of the porous metal tube, the porous metal tube is connected with the gas pressure measuring part via the first thread.
(Currently Amended) The portable in-situ gas pressure measuring probe for a shallow gas-bearing stratum according to claim 1, wherein the gas pressure measuring part comprises: a first probe outer shell; a wire; a sealed rubber bag; and a film sensor; the first probe outer shell is a hollow cavity structure, the sealed rubber bag is arranged in an inner cavity of the first probe outer shell, the inner cavity of the sealed rubber bag is filled with mineral oil, the film sensor is arranged in the inner cavity of the sealed rubber bag and is immersed in the mineral oil, the wire passes through the first probe outer shell and is connected with the film sensor, the first 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Independent claim 1 has been amended to properly incorporate the subject matter of claim 2, which was indicated as containing allowable subject matter in the last office action mailed on 9/28/2021.  After further consideration and an updated search, the claimed subject matter is still deemed to be in condition for allowance with respect to the cited prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANE BOMAR whose telephone number is (571)272-7026. The examiner can normally be reached 5:30am-3:30pm EST M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SHANE BOMAR/
Primary Examiner
Art Unit 3674